*DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 02/24/2021. Claims 1-11 are examined below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2021.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/26/2020 has been considered by the examiner. An initialed copy is attached.


Claim Objections
5.	Claims 7-9 are objected to because of the following informalities:  
In claim 7, it is suggested that the phrase “the dimer fatty acid (DFA) is having alkyl chain of carbon atoms ranging from 30 to 50” be amended to read “the dimer fatty acid (DFS) has 30 to 50 carbon atoms in its alkyl chain” for proper English grammar.  

In claim 9, it is suggested that the phrase “the organic fatty acid is having carbon atoms ranging from 2 to 18” be amended to read “the organic fatty acid has 2 to 18 carbon atoms” for proper English grammar.  
Appropriate correction is required.

Specification
6.	The disclosure is objected to because of the following informalities: 
On page 5 of the originally filed specification, identical composition limitations (a) to (e) are repeated three times: “a main feature” in line 6, “an embodiment” in line 14, and “a preferred embodiment in line 22. It is suggested that two of these paragraphs be deleted to avoid redundancy.
On pages 5-6 of the specification, identical limitations, the % by weight of (a) to (e) in the composition, are repeated three times: “a detailed embodiment” on pg. 5, line 30, “in another embodiment” on pg. 6, line 4, and “in a preferred embodiment” on pg. 6, line 12. Two of these paragraphs should be deleted to avoid redundancy.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In claims 1 and 3, the term “long” in the phrase “a long chain alkyl amine” is vague and unclear. How many carbons are required to qualify as a “long chain”? If claim 8 reciting “12 to 18 carbon atoms” was incorporated into base claim 1, this indefiniteness rejection would be overcome.
	In claims 1, 5, 10, the definition of the acid component in (d), defined as “an organic acid or a mixture of acids”, raises doubts in regard to the real intended scope of protection. The second part of the definition also includes non-organic acids, thereby leading to a lack of clarity.
Claim 9 recites the limitation "the organic fatty acid".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 fails to recite an “organic fatty acid”. For claim interpretation below, this is interpreted to be (d) an organic acid.
Claims 1, 4, 6-8 and 11 are also rejected as indefinite for failing to overcome the deficiencies of a rejected base claim.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney (US 2017/0247798 A1), in view of Fischer et al. (US 2,782,164 A).
As to claim 1, Moloney teaches an oil soluble water dispersible corrosion inhibitor composition (see para. 0067-0075: fluid to which the compositions can be introduced can be an aqueous medium or a liquid hydrocarbon, e.g. crude oil), comprising (a) a dimer fatty acid (DFA) (see para. 0022-0023: (1) a polyunsaturated fatty acid dimer; see claim 5); (c) an ester derivative of alkylated phenol (see para. 0047 and claim 12: alkoxylated alkylphenol phosphate ester); (d) an organic acid or a mixture of acids (see para. 0024-0026: organic sulfonic acid); and (e) a solvent (see para. 0038 and claim 18: aromatic solvent).
Moloney fails to explicitly disclose that the corrosion inhibitor composition also comprises (b) a long chain alkyl amine.
	However, Fischer, in analogous art of corrosion inhibitors, teaches long-chain aliphatic amine containing at least about 10 carbon atoms, e.g. hexadecylamine, which are known to have corrosion inhibiting properties (see col. 3, lines 49-64).
	Therefore, in view of the teaching of Fischer, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition taught by Moloney by incorporating the long-chain alkyl amines 
	As to claims 2 and 5, Moloney and Fischer teach the composition of claim 1, but fail to explicitly disclose that the dimer fatty acid (DFA) is present in an amount ranging from 40 to 80% by weight [claim 2] and the organic acid or mixture of acids is present in an amount ranging from 5 to 10% by weight [claim 5]. 
However, as to claims 2 and 5, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amount of DFA in the composition based on routine experimentation and the disclosures of Moloney and Fischer (see Moloney para. 0037: salt of the fatty acid-amine condensate [para. 0022: DFA and sulfonic acid compound] can constitute about 30 wt.% of the composition and para. 0065: the amounts of additives will vary according to the particular composition being manufactured and its intended use as one skilled in the art will appreciate; see Fischer  MPEP 2144.05.
As to claims 3-4 and 6, Moloney and Fischer teach the composition of claim 1, wherein the long chain alkyl amine is present in an amount ranging from 1 to 10% by weight (see Fischer col. 3, lines 64-66); wherein the ester derivative of alkylated phenol is present in an amount ranging from 0.01 to 7% by weight (see Moloney para. 0047: the alkoxylated alkylphenol phosphate ester constitutes, more preferably, about 1 to 10 wt% of the total weight of the composition); the solvent is present in an amount ranging from 10 to 40% by weight (see Moloney para. 0038: the solvent can be present in an amount of about 40 wt.%; see Fischer col. 3, lines 26-41: composition will ordinarily comprise between about 80 to 20 percent by weight of the solvent). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art” or, if applicable, where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I.
As to claim 8, Moloney and Fischer teach the composition of claim 1, wherein the long chain alkyl amine has 12 to 18 carbon atoms (see Fischer col. 3, lines 49-52).
As to claims 9-10, Moloney and Fischer teach the composition of claim 1, wherein the organic 
As to claim 11, Moloney and Fischer teach the composition of claim 1, wherein the solvent is xylene, toluene, etc. (see Moloney para. 0038).


10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney (US 2017/0247798 A1), in view of Fischer et al. (US 2,782,164 A), as applied to claim 1 above, further in view of Wolf et al. (US 2013/0227878 A1).
	Moloney and Fischer teach the composition of claim 1 as described above, but fail to explicitly disclose that the dimer fatty acid (DFA) has an alkyl chain with 30 to 50 carbon atoms, as required by claim 7.
	However, Wolf, in analogous art of corrosion inhibitors, teaches dimer acids including products resulting from the dimerization of unsaturated fatty acids generally contain an average from about 18 to 44 carbon atoms, or from about 28 to 40 carbon atoms (see para. 0113). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
Therefore, in view of the teaching of Wolf, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition taught by Moloney and Fischer by incorporating a DFA having 30 to 50 carbon atoms as taught by Wolf to arrive at the claimed invention because Moloney suggests that corrosion inhibiting compositions comprising a reaction product of a polyunsaturated fatty acid dimer, for example eicosapentaenoic acid which has 20 


Examiner’s Note
11.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 29, 2021